      Case 1:18-cv-00422-JPW Document 102 Filed 11/16/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEFFREY W. ORR, Sr.,               :   Civil No. 1:18-CV-00422
                                   :
         Plaintiff,                :
                                   :
         v.                        :
                                   :
MARK JUDSON COLLIN, M.D., et al., :
                                   :
         Defendants and            :
         Third-Party Plaintiffs,   :
                                   :
         v.                        :
                                   :
VIRTUAL RADIOLOGIC                 :
PROFESSIONALS, LLC and             :
ALISON MARIE ROBINETTE, M.D., :
                                   :
         Third-Party Defendants.   : Judge Jennifer P. Wilson
                                 ORDER
     AND NOW, on this 16th day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Third-Party Defendants’ motion for summary judgment (Doc. 86) is

     DENIED.

  2. Third-Party Plaintiffs’ motion for leave to file a supplemental expert report

     (Doc. 93) is DENIED WITHOUT PREJUDICE.




                                        1
    Case 1:18-cv-00422-JPW Document 102 Filed 11/16/20 Page 2 of 2




3. Third-Party Plaintiffs’ motion to deem their motion for leave to file a

   supplemental expert report unopposed (Doc. 96) is DENIED AS MOOT.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                      2
